  Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 1 of 9 PageID# 76



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

UNITED STATES OF AMERICA                        )
                                                )
               v.                               )     Criminal No. 3:19CR113-MHL
                                                )
STEVEN B. BRIDGERS,                             )
                                                )
               Defendant.                       )


      POSITION OF THE UNITED STATES WITH RESPECT TO SENTENCING
                AND MOTION FOR DOWNWARD VARIANCE

       The United States of America, through its attorneys, G. Zachary Terwilliger, United States

Attorney, and Thomas A. Garnett, Assistant United States Attorney, hereby submits its position

with respect to sentencing for defendant Steven B. Bridgers. The United States has reviewed the

Presentence Investigation Report (PSR) and does not dispute any of the facts or factors set out

therein. Accordingly, the United States concurs with the guidelines calculation of the U.S.

probation officer, which calculates the defendant’s total offense level as 12, his criminal history

category as I, and his guideline range as 10 – 16 months.

       The United States submits that consideration of the Section 3553(a) sentencing factors

militates in favor of a downward variance. First, the defendant is a 61-year old veteran who

appears to suffer from Post-Traumatic Stress Disorder (“PTSD”); he has no criminal record and a

criminal history score of zero. Second, the defendant’s criminal conduct was limited to one

threatening phone call, and the defendant did not undertake any actions that evidenced an intent to

actually carry out his threats. Accordingly, the United States concurs with the Probation Officer’s

conclusion that the defendant’s offense conduct meets the Sentencing Guideline’s definition of
    Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 2 of 9 PageID# 77



“aberrant behavior.”1 Finally, the defendant’s (lack of) criminal history, his rapid acceptance of

responsibility, and the discrete and limited nature of his criminal conduct all indicate that a lengthy

period of probation (accompanied by mandatory mental health conditions) best satisfies the

remaining § 3553(a) sentencing factors.

       I.      BACKGROUND

       The defendant was charged via a Criminal Complaint filed on June 27, 2019, and arrested

the next day. (Dk. Nos. 1, 6). The United States filed a one-count Criminal Information on August

13, 2019 that charged the defendant with Interstate Communications, in violation of 18 U.S.C. §

875(c). (Dk. No. 13). The defendant plead guilty to the Criminal Information on August 19, 2019.

(Dk. No. 18, PSR ¶ 3).

       II.     RELEVANT LEGAL PRINCIPLES

       Following the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005),

the Sentencing guidelines are “effectively advisory.” Id. at 245. Nonetheless, the advisory nature

of the Guidelines “does not mean that they are irrelevant to the imposition of a sentence.” United

States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006); see also United States v. Green, 436 F.3d

449, 455 (4th Cir. 2006).       Indeed, the Guidelines “seek to embody the Section 3553(a)

considerations, both in principle and in practice.” Rita v. United States, 551 U.S. 338, 350 (2007).

Thus, a sentencing court “must consult [the] Guidelines and take them into account when

sentencing” to “provide certainty and fairness in meeting the purposes of sentencing, [while]




1
        See PSR ¶ 52, citing to U.S.S.G. § 5K2.20, which defines the eligibility requirements for a
downward departure predicated on Aberrant Behavior as consisting of a single criminal occurrence
or transaction that was “committed without significant planning,” was of “limited duration,” and
represented “a marked deviation by the defendant from an otherwise law-abiding life.”


                                                  2
  Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 3 of 9 PageID# 78



avoiding unwarranted sentencing disparities.”       Booker, 543 U.S. at 264 (internal quotation

omitted); United States v. Biheiri, 356 F. Supp. 2d 589, 593 (E.D. Va. 2005).

       A sentencing court should first calculate the range prescribed by the sentencing guidelines

after making the appropriate findings of fact. See United States v. Hughes, 401 F.3d 540, 546 (4th

Cir. 2005). Following that calculation, a sentencing court must then “consider that range as well

as other relevant factors set forth in the guidelines and those factors set forth in [18 U.S.C.] §

3553(a) before imposing the sentence.” Id. In selecting a sentence that serves those § 3553(a)

factors, “no limitation shall be placed on the information concerning the background, character,

and conduct of a person convicted of an offense which a court of the United States may receive

and consider for the purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661. Similarly,

though cast in the language of departures, various guidelines provisions and case law support

courts’ taking into account all relevant information in fashioning an appropriate sentence for a

particular defendant. “In determining the sentence to impose within the guideline range, or

whether a departure from the guidelines is warranted, the court may consider, without limitation,

any information concerning the background, character and conduct of the defendant, unless

otherwise prohibited by law.” U.S.S.G. § 1B1.4.

       III.    DISCUSSION

       For the reasons outlined below, the United States recommends a sentence of four years’

probation, to include the special conditions that the defendant (1) participate in a mental health

treatment program and (2) attend and participate in any corresponding counseling sessions.

   A. Nature and Circumstances of the Offense

       The defendant’s Statement of Facts provides a relatively exhaustive recitation of the nature

and circumstances of the defendant’s offense. On the morning of March 4, 2019, while at or in



                                                3
   Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 4 of 9 PageID# 79



the vicinity of his residence in Spotsylvania County, the defendant placed a phone call from his

cell phone to the U.S. Capitol Switchboard. The defendant asked the operator to connect him to

the House Committee on the Judiciary (“Judiciary Committee”). The Switchboard connected the

defendant to the Judiciary Committee’s offices, located in Washington, D.C.’s Rayburn House

Office Building, and an intern working for the Committee answered the transferred call.

       The defendant spent the majority of the call providing the intern with his views on a highly-

publicized political issue. Towards the end of the conversation, however, the defendant became

insistent that the intern relay the defendant’s concerns directly to the Committee, eventually

issuing a series of threatening comments that described what the defendant would do to the intern

(and presumably the intern’s colleagues at the Judiciary Committee’s offices) if the intern did not

do as the defendant directed. Specifically, the defendant told the intern that if the intern did not

pass his notes to the Judiciary Committee, he (the defendant) would “shoot [the intern] in the arm.

If you [the intern] still don’t [pass the note to the Committee], I will shoot you in the leg, and then

if you still have not passed the information along I will shoot you in the head.”

       The defendant also told the intern that he was a “trained veteran” who “knew how to kill”;

that the defendant knew where the Judiciary Committee’s offices were located from searching

online; and that the defendant knew the intern was a “nobody,” and that the defendant would

therefore “get [the intern] first.” The defendant did not dispute that he knew, during the phone

call, that the intern would view those statements as threats.

       The United States’ subsequent investigation included a search of the defendant’s home,

phone, and electronic devices. Investigators have not uncovered any evidence that indicates that

the defendant intended to make good on his March 4 threats, either in the form of preparatory

actions or planning-related materials or activity.




                                                     4
  Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 5 of 9 PageID# 80



   B. History and Characteristics of Defendant

       The defendant was born in Washington, D.C., and raised in Maryland by his mother and

stepfather until the age of nine, when his mother divorced his stepfather. PSR ¶¶ 33-37. The

defendant was thereafter raised by and lived with his mother. Id. He completed high school in

Maryland in 1975, and then attended community college in Maryland for two years before joining

the U.S. Navy in 1978. PSR ¶¶ 38, 44-45.

       The defendant has been married once; the marriage ended in divorce after ten years. PSR

¶ 39. The defendant has no children. Id. The defendant reports several health issues, to include

back pain, neck pain, high blood pressure, chronic headaches, and a heart murmur. PSR ¶ 41. The

defendant was apparently diagnosed with PTSD in 2016, which he attributes to “humiliating and

dangerous military service,” as well as “many stressful military events.” PSR ¶ 42. Since his

incarceration (at Pamunkey Regional Jail) on the instant federal charge, the defendant has been

prescribed anti-depressant and anti-anxiety medication. Id. The defendant reports drinking

alcohol only occasionally, and using marijuana on a “weekly basis” prior to his arrest. PSR ¶ 43.

       The defendant served in the Navy for approximately six years, receiving an honorable

discharge in 1984. PSR ¶ 38, 45. During his time in the service, he was stationed at major ports

on both the Atlantic and Pacific coasts. Id. Following his discharge, it appears the defendant’s

primary employment was in the real estate market, although he informed the Probation Officer

that he possesses an “expired patent for nanotechnology architecture.” PSR ¶ 47. More recently,

the defendant reports that he earns about $600 month in donations for singing at the Fredericksburg

Farmers Market and other venues. PSR ¶ 46. The PSR notes that the defendant has no assets, no

income, and at present, no fixed residence to return to. PSR ¶¶ 48, 38.




                                                5
   Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 6 of 9 PageID# 81



       The defendant has no criminal convictions, resulting in a criminal history score of zero and

placement in Criminal History Category I. PSR ¶¶ 25-28.

       The United States is not aware of any other threatening phone calls placed by the defendant.

   C. Need to Promote Respect for the Law, Afford Adequate Deterrence, and Protect the
       Public

       The defendant’s offense conduct – issuing violent threats to an individual working for the

House Judiciary Committee in order to intimidate that individual (and by extension, the

Committee) – is serious, harmful, and wasteful. No one, whether employed in government or any

other public endeavor, should have to fear or endure unhinged vitriol when they answer their

ringing desk phone. That the recipient of such threats could suffer serious emotional and/or

psychological harm is obvious. Violent threats (like the defendant’s) also waste government and

law enforcement resources, because they require an investigative response to locate the perpetrator

and determine whether he or she is intent on executing actual, physical violence.

       The United States’ recommendation of a downward variance in this particular case is

driven solely by the significant mitigating factors present in this defendant’s history and

characteristics, as well as the specific findings of this particular criminal investigation as relate to

the nature and circumstances of the defendant’s offense conduct. Absent the exceptionally

mitigating factors noted above, the United States would have viewed a sentence of significant

incarceration as an appropriate and merited sanction for violent, threatening interstate

communications.

       Here, however, consideration of those above-discussed sentencing factors drives the

government’s conclusion that the remaining § 3553(a) sentencing factors – i.e., the need to

promote respect for the law; the need to afford adequate deterrence; the need to protect the public

– are likewise appropriately satisfied by the parties’ recommendation of a probationary sentence.


                                                   6
  Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 7 of 9 PageID# 82



       The defendant has an unblemished record, reflected in his criminal history score of zero.

He promptly accepted responsibility for his actions, and has not disputed the relevant facts of his

offense. Specific deterrence thus does not appear to be a serious concern. By the time of

sentencing, the defendant will have been in federal custody for nearly five months. Under the

terms of the parties’ sentencing recommendation, he will be subject to the close monitoring and

restrictions inherent in federal probation for a term of four years. His failure to abide by any of

those terms of probation – to include mental health treatment and counseling – will likely result in

a probation violation and his prompt return to federal custody. Those current and future sanctions

serve to further the sentencing goals of both general deterrence and protecting the public.

       Finally, the United States’ investigation did not uncover any evidence that the defendant

took any actions – before or after the March 4 phone call – that revealed any preparatory activity

on the defendant’s part, or any other conduct indicating the defendant intended to carry out his

threat. His offense conduct, accordingly, is limited to the singular threatening call described in the

Criminal Information. A lengthy probationary sentence appropriately reflects the seriousness of

the defendant’s offense, promotes respect for the law, and accomplishes just punishment.

                                          CONCLUSION

       For the reasons stated above, the United States submits a downward variance is appropriate

in this case. The United States submits that a sentence of four years’ probation, accompanied by

the special conditions of mental health treatment and counseling, is sufficient but not greater than

necessary to accomplish the goals of 18 U.S.C. ' 3553(a).


                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney

                                                              /s/


                                                  7
Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 8 of 9 PageID# 83



                                       Thomas A. Garnett
                                       Virginia Bar No. 86054
                                       Assistant United States Attorney
                                       Attorney for the United States
                                       U.S. Attorney’s Office
                                       919 E. Main Street, Suite 1900
                                       Richmond, Virginia 23219
                                       Phone: 804-819-5400
                                       Fax: 804-771-2316
                                       Email: Thomas.A.Garnett@usdoj.gov




                                   8
  Case 3:19-cr-00113-MHL Document 25 Filed 11/06/19 Page 9 of 9 PageID# 84



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following:

       Carolyn V. Grady
       Federal Public Defender’s Office
       701 East Broad Street
       Suite 3600
       Richmond, VA 23219


       I also hereby certify that on November 6, 2019, I emailed a true and accurate copy to the
following:

       Christopher Zychowski
       United States Probation Officer
       Suite 1150
       701 East Broad Street
       Richmond, Virginia 23219


                                                           /s/
                                                    Thomas A. Garnett
                                                    Virginia Bar No. 86054
                                                    Assistant United States Attorney
                                                    Attorney for the United States
                                                    U.S. Attorney’s Office
                                                    919 E. Main Street, Suite 1900
                                                    Richmond, Virginia 23219
                                                    Phone: 804-819-5400
                                                    Fax: 804-771-2316
                                                    Email: Thomas.A.Garnett@usdoj.gov




                                                9
